UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-4829


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

             v.

GRAHAM PAGE SIPE,

                  Defendant – Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham.     James A. Beaty, Jr.,
Chief District Judge. (1:06-cr-00133-JAB-2)


Submitted:    June 18, 2009                 Decided:   June 22, 2009


Before NIEMEYER, GREGORY, and DUNCAN, Circuit Judges.


Remanded by unpublished per curiam opinion.


James Darren Byers, LAW OFFICE OF J. DARREN BYERS, PA, Winston-
Salem, North Carolina, for Appellant.   Paul Alexander Weinman,
OFFICE OF THE UNITED STATES ATTORNEY, Winston-Salem, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Graham Page Sipe seeks to appeal his conviction and

sentence.       In criminal cases, the defendant must file the notice

of appeal within ten days after the entry of judgment.                   Fed. R.

App. P. 4(b)(1)(A).         With or without a motion, upon a showing of

excusable neglect or good cause, the district court may grant an

extension of up to thirty days to file a notice of appeal.                   Fed.

R. App. P. 4(b)(4); United States v. Reyes, 759 F.2d 351, 353

(4th Cir. 1985).

            The district court entered judgment on June 11, 2008.

Sipe filed the notice of appeal on July 11, 2008, after the ten-

day period expired but within the thirty-day excusable neglect

period.     The Government has moved to remand the case to the

district court for an excusable neglect determination.                     Because

the   notice     of    appeal   was   filed   within   the   excusable     neglect

period, we grant the motion and remand the case to the district

court     for    the    court   to    determine   whether     Sipe   has    shown

excusable neglect or good cause warranting an extension of the

ten-day appeal period.           The record, as supplemented, will then

be returned to this court for further consideration.

                                                                         REMANDED




                                         2